Title: To Benjamin Franklin from David Hartley, 3 May 1783
From: Hartley, David
To: Franklin, Benjamin


My Dear friend
Paris May 3 1783
The Duke of Manchester is come. I have seen Mr Adams & Mr Jay this Morning. They both intend to pay their respects to his Grace I believe this evening or tomorrow morning— I have not seen Mr Jay but I presume he will do the same. I take the liberty to inform you of this.
Yours ever affecly
D H.
 
Addressed: To Dr Franklin / &c &c &c / Passy
Endorsed: Mr Hartley May 3. 1783
